The scope of the decision in this case is necessarily limited by the facts. The facts alleged by the bill and admitted by the answer show that the constitutionality of the statute as applied to oranges only is involved. The crop of fruit purchased by the appellant, and afterward, when picked, seized by the appellee, was a crop of oranges. The constitutionality of the statute, as applied to grapefruit, is not involved here.
The decree which is here affirmed closes with this paragraph:
"WHEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED that the equities in this cause are with the defendant; *Page 308 
that the Statutes referred to are constitutional as applying to citrus fruit other than grapefruit and that the injunction prayed for in the Bill of Complaint be and the same is hereby denied and that the Bill of Complaint be and the same is hereby dismissed on its merits."
The evidence in the case of Mayo v. Florida Grapefruit Protective Association, cited in the opinion of Mr. Justice THOMAS, fully upheld the conclusion reached by Circuit Judge Petteway in that case that the use of arsenical sprays upon grapefruit, in the ordinary and usual course, by growers in this State, did not render the fruit deleterious to health, nor did it have any injurious effect upon the marketing of Florida citrus fruits. I called attention to this in my special opinion, concurring with Justices ELLIS and BUFORD in that case, and it was because of the evidence adduced in that case that I reached the conclusion that the statute was not constitutionally applicable to grapefruit on the evidence then before us. Upon the facts alleged and admitted in this case, as to the deleterious effect upon oranges, I concur with the other members of the court that the statute is constitutionally applicable in so far as oranges are concerned, and that the decree below should be affirmed.
BUFORD, J., concurs. *Page 309